Case 2:17-cv-07201-SVW-FFM Document 81 Filed 11/19/18 Page 1 of 7 Page ID #:4390
 1 AMY JANE LONGO,Cal. Bar. No. 198304
   Email: lon oa sec. ov                                   CLERK, U.S. DISTRICT C~I.~RT
 2 DONA                    S Cal. Bar. No. 135705
   Email: searlesd sec. ov
 3 ROBER                      ,Cal. Bar No. 143760        ~~    ~NOU ~ 9 2018
   Email: terceror(c~sec.gov
 4                                                       CENTRAL DISTRICT OF CALIFORNIA
   Attorneys for Plaintiff                               BY        ~1~ nc.~s DEPUTY
 5 Secunties and Exchange Commission
   Michele Wein Layne, Regional Director
 6 Alka Patel, Associate Regional Director                            Priority
   444 S. Flower Street, Suite 900
                                                                      Send
 7 Los Angeles, California 90071                                      Enter
   Telephone: 323)965-3998
                                                                      Closed        ~
 8 Facsimile:( 13)443-1904
                                                                      J /JS-6
 9                       UNITED STATES DISTRICT COURT                 JS-2/JS-3
                                                                      Scan Unly
10                      CENTRAL DISTRICT OF CALIFORNIA
11                               WESTERN DIVISION
12
13   SECURITIES AND EXCHANGE                    Case No. 2:17-CV-07201-SVW-FFM
     COMMISSION,
14                                                        FINAL JUDGMENT
                 Plaintiff,                     AGAINST D FENDANT
15                                              KENNETH TELFORD
           vs.
16
     JASON McDIARMID,KENNETH
17   TELFORD and INTERACTIVE MULTI-
     MEDIA AUCTION CORP.(aka STOP
18   SLEEP GO INC.)
19               Defendants.
20
21
22
23
                                                                                    ~'
24
25
26
27
28
Case 2:17-cv-07201-SVW-FFM Document 81 Filed 11/19/18 Page 2 of 7 Page ID #:4391
 1          The Securities and Exchange Commission having filed a Complaint and
 2 ' Defendant Kenneth Telford having entered a general appearance; consented to the
 3   Court's jurisdiction over Defendant and the subject matter of this action; consented to
 4 the entry of a judgment as to liability, without admitting or denying the allegations of
 5   the Complaint(except as to jurisdiction and except as otherwise provided herein in
 6   paragraph IX);waived findings of fact and conclusions of law; waived any right to
 7   appeal from this thatjudgment; and upon motion by the SEC for the imposition of
 8   monetary remedies against Telford, which came before the Court, and the Court,
 9 having considered all of the evidence and arguments presented by the parties with
10 regard to the SEC's Motion for Monetary Relief Against Defendant Kenneth Telford,
11   the Memorandum ofPoints and Authorities and the other documents filed in support
12 ofthat Motion,finds that:
13                                              I.
14         IT IS HEREBY ORDERED,ADJUDGED AND DECREED that the SEC's
15   Motion for Monetary Relief Against Defendant Kenneth Telford is GRANTED.
l6                                              II.
17         IT IS FURTHER ORDERED, ADNDGED,AND DECREED that Defendant,
18   and his officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and
19 those persons in active concert or participation with any ofthem, who receive actual
20 notice of this Order, by personal service or otherwise, and each of them, be and hereby
21   are permanently restrained and enjoined from, directly or indirectly, in the offer or
22 sale of any securities, by the use of any means or instruments oftransportation or
23 communication in interstate commerce or by the use of the mails:
24         A.     employing any device, scheme or artifice to defraud;
25         B.     obtaining money or property by means of untrue statements of a material
26                fact or by omitting to state a material fact necessary in order to make the
27                statements made, in light of the circumstances under which they were
28                made, not misleading; or

                                                   1
 Case 2:17-cv-07201-SVW-FFM Document 81 Filed 11/19/18 Page 3 of 7 Page ID #:4392
  1          C.     engaging in any transaction, practice, or course of business which
  2                 operates or would operate as a fraud or deceit upon the purchaser;
  3 in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
 4                                               III.
 5           IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that Defendant,
 6 and his officers, agents, servants, employees, attorneys, subsidiaries and affiliates,
 7 and those persons in active concert or participation with any of them, who receive
 8 actual notice of this Order, by personal service or otherwise, and each ofthem, be and
 9 hereby are permanently restrained and enjoined from, directly or indirectly, in
10 connection with the purchase or sale of any security, by the use of any means or
11    instrumentality of interstate commerce, or of the mails, or of any facility of any
12 national securities exchange:
13           A.    employing any device, scheme or artifice to defraud;
14          B.     making any untrue statement of a material fact or omitting to state a
15                 material fact necessary in order to make the statements made, in the light
16                 of the circumstances under which they were made, not misleading; or
17          C.     engaging in any act, practice, or course of business which operates or
18                 would operate as a fraud or deceit upon any person;
19 in violation of Section 10(b) ofthe Exchange Act, 15 U.S.C. § 78j(b), and Rule lOb-5
20 thereunder, 17 C.F.R. § 240.1Ob-5.
21                                               IV.
22          IT IS FURTHER ORDERED,ADNDGED,AND DECREED that Defendant,
23    and his officers, agents, servants, employees, attorneys, subsidiaries and affiliates,
24 and those persons in active concert or participation with any of them, who receive
25 actual notice of this Order, by personal service or otherwise, and each ofthem, be and
26 hereby are permanently restrained and enjoined from, directly or indirectly:
27          A.     unless a registration statement is in effect as to a security, making use of
28                 any means or instruments of transportation or communication in

                                                   2
 Case 2:17-cv-07201-SVW-FFM Document 81 Filed 11/19/18 Page 4 of 7 Page ID #:4393
  1                 interstate commerce or ofthe mails to sell such security through the use
  2                 or medium of any prospectus or otherwise;
  3          B.     unless a registration statement is in effect as to a security, carrying or
 4                 causing to be carried through the mails or in interstate commerce, by any
  5                 means or instruments of transportation, any such security for the purpose
 6                 of sale or for delivery after sale; or
 7           C.    making use of any means or instruments of transportation or
 8                 communication in interstate commerce or ofthe mails to offer to sell or
 9                 offer to buy through the use or medium of any prospectus or otherwise
10                 any security, unless a registration statement has been filed with the SEC
11                 as to such security, or while the registration statement is the subject of a
12                 refusal order or stop order or (prior to the effective date ofthe
13                 registration statement) any public proceeding or examination under
14                 Section 8 of the Securities Act, 15 U.S.C. § 77h;
15 in violation of Sections 5(a) and 5(c) ofthe Securities Act of 1933 ("Securities Act"),
16    15 U.S.C. §§ 77e(a)& 77e(c).
17                                                V.
18          IT IS FURTHER ORDERED,ADNDGED,AND DECREED that Defendant,
19 pursuant to Section 21(d)(2) ofthe Exchange Act[15 U.S.C. § 78u(d)(2)] and Section
20 20(e) of the Securities Act[15 U.S.C. § 77t(e)], is prohibited from acting as an officer
21    or director of any issuer that has a class of securities registered pursuant to Section 12
22 of the Exchange Act[15 U.S.C. § 781] or that is required to file reports pursuant to
23    Section 15(d) of the Exchange Act[15 U.S.C. § 78o(d)].
24                                               VI.
25       IT IS FURTHER ORDERED, ADNDGED,AND DECREED that Defendant
26 is prohibited from participating in an offering of penny stock, including engaging in
27 activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing
28    or attempting to induce the purchase or sale of any penny stock. A penny stock is any

                                                    3
Case 2:17-cv-07201-SVW-FFM Document 81 Filed 11/19/18 Page 5 of 7 Page ID #:4394
 1   equity security that has a price of less than five dollars, except as provided in Rule
 2 3a51-1 under the Exchange Act[17 C.F.R. § 240.3a51-1].
 3                                              VII.
 4         IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that Defendant
 5   is liable for disgorgement of $3,316,235.48, representing ill-gotten gains obtained as
 6 a result of the conduct alleged in the Complaint, plus prejudgment interest thereon in
 7 the amount of $302,871.91, for a total of $3,619,107.39. Defendant shall satisfy this
 8   obligation by paying $3,619,107.3 to the SEC within 14 days after entry of this
 9 Judgment. Defendant may transmit payment electronically to the SEC, which will
10 provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
11   be made directly from a bank account via Pay.gov through the SEC website at
12 http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
13 check, bank cashier's check, or United States postal money order payable to the
14 Securities and Exchange Commission, which shall be delivered or mailed to:
15         Enterprise Service Center
           Accounts Receivable Branch
16
           6500 South MacArthur Boulevard
17         Oklahoma City, OK 73169
18   and shall be accompanied by a letter identifying the case title, civil action number,
19 and name of this Court; Kenneth Telford as a defendant in this action; and specifying
20 that payment is made pursuant to this Judgment.
21         Defendant shall simultaneously transmit photocopies of evidence of payment
22 and case identifying information to the SEC's counsel in this action. By making this
23   payment, Defendant relinquishes all legal and equitable right, title, and interest in
24 such funds and no part of the funds shall be returned to Defendant. The SEC shall
25 send the funds paid pursuant to this Judgment to the United States Treasury.
26         The SEC may enforce the Court's judgment for disgorgement and prejudgment
27 interest by moving for civil contempt (and/or through other collection procedures
28   authorized by law)at any time after 14 days following entry of this Judgment.

                                                  D
Case 2:17-cv-07201-SVW-FFM Document 81 Filed 11/19/18 Page 6 of 7 Page ID #:4395
 1   Defendant shall pay postjudgment interest on any delinquent amounts pursuant to 28
 2 ~ ~U.S.C. § 1961.
 3                                            VIII.
 4         IT IS FURTHER ORDERED,ADJUDGED AND DECREED that Defendant
 5 Telford shall pay a civil penalty in the amount of $1,644,766.00 to the Securities and
 6 ~ ~ Exchange Commission, pursuant to Section 20(d) of the Securities Act, 15 U.S.C. §
 7 ~ ~ 77t(d), and Section 21(d)(3) ofthe Exchange Act, 15 U.S.C. § 78u(d)(3). Defendant
 8 shall make this payment within 14 days after entry of this Final Judgment.
 9         Defendant may transmit payment electronically to the Commission, which will
10 provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
11   be made directly from a bank account via Pay.gov through the SEC website at
12 http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
13 check, bank cashier's check, or United States postal money order payable to the
14 Securities and Exchange Commission, which shall be delivered or mailed to
15         Enterprise Services Center
           Accounts Receivable Branch
16
           6500 South MacArthur Boulevard
17         Oklahoma City, OK 73169
18 and shall be accompanied by a letter identifying the case title, civil action number,
19 and name of this Court; Kenneth Telford as a defendant in this action; and specifying
20 that payment is made pursuant to this Final Judgment.
21         Defendant shall simultaneously transmit photocopies of evidence of payment
22 and case identifying information to the Commission's counsel in this action. By
23   making this payment, Defendant relinquishes all legal and equitable right, title, and
24 interest in such funds and no part of the funds shall be returned to Defendant. The
25 Commission shall send the funds paid pursuant to this Final Judgment to the United
26 States Treasury. Defendant shall pay postjudgment interest on any delinquent
27 amounts pursuant to 28 USC § 1961.
28                                            IX.

                                                  5
Case 2:17-cv-07201-SVW-FFM Document 81 Filed 11/19/18 Page 7 of 7 Page ID #:4396
 1         IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that, solely for
 2 purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
 3   1 1 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
 4 and further, any debt for disgorgement, prejudgment interest, civil penalty or other
 5   amounts due by Defendant under this Final Judgment or any other judgment, order,
 6 consent order, decree or settlement agreement entered in connection with this
 7 proceeding, is a debt for the violation Defendant Telford of the federal securities laws
 8   or any regulation or order issued under such laws, as set forth in Section 523(a)(19)
 9 of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
10                                             X.
11         IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that this Court
12 shall retain jurisdiction of this matter for purposes of enforcing the terms of this
13   Judgment.
14                                             XI.
15         There being no just reason for delay, pursuant to Rule 54(b) ofthe Federal
16 Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
17   without further notice.
18
19
20   Dated:    ~      /

21                                                 HONORABLE STEPHEN V. WILSON
                                                   UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
